Citation Nr: 1612053	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  09-41 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for migraine headaches.

2. Entitlement to service connection for hypertension.

3. Entitlement to a rating in excess of 10 percent, effective prior to December 7, 2013, and a rating in excess of 20 percent, effective from December 7, 2013, for right shoulder acromioclavicular arthritis with bicipital tendonitis.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Air Force from August 1973 to August 1977.

This matter come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision of the above Regional Office (RO) of the Department of Veterans Affairs (VA) which found that new and material evidence had not been submitted to reopen the claims for service connection for headaches (claimed as migraines) and for hypertension.  

In March 2011, the Veteran testified at a videoconference hearing at the RO before a Veterans Law Judge who no longer works at the Board.  In January 2015, the Veteran testified at a Travel Board hearing at the RO before the undersigned Veterans Law Judge.

This matter further comes before the Board from a May 2011 rating decision in which the RO denied a rating in excess of 10 percent for right shoulder acromioclavicular arthritis with bicipital tendonitis (also claimed as right arm muscle condition and right shoulder condition).  

In October 2011, the Board found that new and material evidence had been submitted to reopen the claims for service connection for  headaches and for hypertension, and then remanded the reopened claims for service connection for further evidentiary development.  

By November 2014 rating decision, the RO granted a 20 percent rating for right shoulder acromioclavicular arthritis with bicipital tendonitis, effective from December 7, 2013 (date of VA examination).  The Veteran continued his appeal for higher ratings prior to and effective from December 7, 2013.

The issue of entitlement to a rating in excess of 10 percent, effective prior to December 7, 2013, and a rating in excess of 20 percent, effective from December 7, 2013, for a right shoulder disability is addressed in the REMAND below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The competent evidence is in relative equipoise as to whether the Veteran's headaches are related to his active military service. 

2. Resolving reasonable doubt in favor of the Veteran, the competent and credible evidence shows that the Veteran's hypertension manifested within one year of separation from active service. 


CONCLUSIONS OF LAW

1. Headaches were incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

2. Hypertension was incurred in active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.159, 3.326(a).  Given the fully favorable decision contained herein, the Board finds that discussion of the VCAA notice and assistance provided to the Veteran is unnecessary, as any deficiency of such would constitute harmless error.

II. Factual Background

Service treatment records (STRs) included an August 1973 Report of Medical History in which the Veteran checked a box indicating that he did not have and had never had, frequent or severe headaches.  In an August 1977 Report of Medical History, he checked a box indicating that he did have frequent or severe headaches.  
Additionally in the Veteran's August 1977 Report of Medical History, a clinician noted that the Veteran reported having constant headaches since January 1976, that were treated with analgesics with occasional periods of slight relief.  

Post-service treatment records show that the Veteran has been treated for hypertension and chronic headaches.

In March 2011, the Veteran testified at a Board hearing that he was diagnosed with hypertension in January 1978 and that he had undergone treatment for hypertension from January 1978 until the present.  He also testified that he has been having headaches since 1976, that he injured his head in an automobile accident in 1976 and was hospitalized and diagnosed with a possible concussion in May 1976, and that he had been having headaches ever since.  He testified he was diagnosed with chronic tension headaches during service, and that he now experienced headaches "mostly daily" and that they lasted for 2 to 3 hours after he took medication.  

In the October 2011 remand, the Board noted that in an October 2009 substantive appeal, the Veteran indicated he began receiving treatment for his hypertension from Dr. W Hutchinson in January 1978.  It was also noted that VA had requested private treatment records from two other treating physicians in November 2006 (with second requests in February 2007), and that VA was able to obtain those requested records, however, because the Veteran did not previously identify Dr. Hutchinson as having those records VA did not contact him to request records of treatment for the Veteran's hypertension.  The Board concluded that in light of the new information in the Veteran's substantive appeal, VA should request the Veteran s permission and, if obtained, contact Dr. Hutchinson and request records of treatment for the Veteran's hypertension from January 1978. 

On a VA examination in October 2011, the examiner opined that the claimed condition was less likely than not incurred in or caused by the claimed in service injury, event, or illness.  For rationale, the examiner noted review of the record, to include the Veteran's report that he was hospitalized in service after an automobile accident where he injured his head on the steering wheel and the window of the vehicle, and was diagnosed in May of 1976 with a possible concussion.  The examiner also noted that the Veteran's report that he had been having headaches ever since, and that he had been diagnosed with chronic tension headaches while on active duty.  The examiner noted, however, that post-concussion syndrome also known as post-concussive syndrome, historically called shell shock, was a set of symptoms that a person may experience for weeks, months, or occasionally up to a year, and that medication overuse headaches (MOH), also known as rebound headaches, usually occurred when analgesics were taken frequently to relieve headaches, and frequently occurred daily, could be very painful, and were a common cause of chronic daily headache.  The examiner opined, based on review of the claims file and current medical literature that the Veteran's symptoms tended to correlate more with daily persistent headaches or possibly from medication overuse/rebound headaches.  The examiner opined that the injury in 1976 may have initially produced headaches, but, as the literature pointed out, these types of headaches will last for weeks, months, or occasionally up to a year, and that therefore the Veteran's current headaches were less likely than not caused by, or aggravated beyond the natural progression, or a result of, any injury in service.

At the Travel Board hearing in January 2015, the Veteran testified that he was in a car accident in 1976 in service, was taken to the base hospital for two days, and that after that he started to have headaches, and that he had headaches ever since then.  He also testified that he was first treated for hypertension in1978 by a Dr. Daniel, who reportedly treated the Veteran for three to four years and then died, and Dr. Hutchison took over the practice.  The Veteran reported he went to Dr. Hutchison, who apparently got into trouble, and the Veteran's insurance company said he had to go to another doctor.  The Veteran reported his records were then transferred to Dr. Austin.  The Veteran claimed he was treated by Dr. Austin until he had to close his office due to malpractice suits.  The Veteran testified he had gone to Dr. Austin to try to get his medical records, but was told his records could not be found, and that he also went to Dr. Hutchison who said he could not write a letter regarding the Veteran's treatment unless he had the Veteran's medical records.  

III. Analysis

Service connection may be granted for disability which is the result of disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation.  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006). 

1. Headaches

The Veteran contends that his headaches had an onset in service, as a result of a car accident.  STRs show no treatment for headaches, but on a Report of Medical History submitted at entrance, the Veteran checked a box indicating that he did not have and had never had, frequent or severe headaches, but then at separation, in August 1977, he checked a box indicating he did have frequent or severe headaches, and he reported constant headaches since January 1976.  

Post-service treatment records show that the Veteran has been treated for chronic headaches.  Moreover, he has testified that he has had headaches since service.  Thus, he has a current disability.  Additionally, the Board finds the Veteran to be competent and credible to report that he has suffered from headaches since a car accident in service, and his reports in this regard have been consistent. 

What is needed in this case is competent medical evidence linking current headaches to the Veteran's active service.  In that regard, a VA examiner in 2011 rendered a negative opinion, essentially concluding that the Veteran's headaches were not related to and were not caused by service, and included an explanation and supporting rationale for the opinion.  

Considering the totality of the evidence, to include the Veteran's current diagnosis of headaches, his competent and credible assertions of having headaches since service, the report of having or having had frequent or severe headaches at separation from service, as well as the VA examiner's negative opinion, the Board finds that the evidence is at least in equipoise on the question of a nexus.  Resolving reasonable doubt in the Veteran's favor, the claim of service connection for headaches is therefore granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

2. Hypertension

With regard to hypertension, the Veteran contends that he was first treated for hypertension in 1978 - within one year of his separation from active service.  

Certain chronic diseases, including hypertension, are subject to presumptive service connection if the disease manifests to a compensable degree within one year from separation from service, even if there is no evidence of the disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

STRs are negative for diagnosis of or treatment for hypertension.  VA medical records show that the Veteran has a current diagnosis of hypertension, for which he has been prescribed medication. 

At the January 2015 hearing, the Veteran testified that he was treated for hypertension in 1978.  The Board finds the Veteran's statements regarding the 1978 diagnosis of hypertension to be credible.  While the 1978 medical records are not of record in this case, the Board notes that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when ... the layperson is reporting a contemporaneous medical diagnosis[.]"  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).  Thus, the Board finds that the Veteran's statement is sufficient to establish a diagnosis of hypertension as of 1978.  There is no evidence to the contrary.

Accordingly, the Board finds that the probative evidence of record supports a finding that hypertension manifested within a year of the Veteran's separation from service.  VA medical records show a current diagnosis of, and ongoing treatment for hypertension.  Thus, under the presumptive provisions of 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2015), and resolving all reasonable doubt in the Veteran's favor, the Board finds that service-connection for hypertension is warranted. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Service connection for headaches is granted.

Service connection for hypertension is granted.


REMAND

At the Travel Board hearing in January 2015, the Veteran testified that his right shoulder symptoms had worsened since the last VA examination in 2013.  A new VA examination is therefore warranted.  See 38 C.F.R. § 3.159 (2015); see also VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran provide updated information regarding any recent treatment he may have received for his right shoulder condition.  With any assistance needed from him, obtain any additional pertinent records.  Negative replies should be requested.

2. Schedule the Veteran for appropriate VA examination to determine the current severity of his service-connected right shoulder disability.  The claims folder must be reviewed by the examiner in conjunction with the examination.  The examiner should fully describe the disability symptoms and impairment of the veteran's right shoulder.  Range of right shoulder motion studies expressed in degrees and in relation to normal range of motion should be conducted.  Range of motion testing should include an assessment of functional impairment due to pain on motion and use.  The examiner should describe whether pain significantly limits functional ability during flare-ups or when the right shoulder is used repeatedly.  

3. Thereafter, adjudicate the issue on appeal.  If any benefit sought is not granted, a supplemental statement of the case (SSOC) should be issued, the Veteran and his representative should be afforded the appropriate period to respond, and the case should be returned to the Board, as appropriate.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


